 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     GIUMARRA BROS. FRUIT CO., INC., et
11   al.,                                                  Case No.: 2:18-cv-00395-APG-NJK
12             Plaintiff(s),                                              Order
13   v.                                                              [Docket No. 60]
14   PARADISE PRODUCE LLC, et al.,
15             Defendant(s).
16         Filings must be made on the docket using an appropriate document event. Local Rule IC
17 2-2(b). The filer is responsible for providing the correct title for that document. Local Rule IC 2-
18 2(c). Attorney Michael Hangemeyer previously docketed two joint motions to extend deadlines
19 incorrectly as “discovery plans.” Docket Nos. 50, 58. The Clerk’s Office rejected those filings
20 because the event used did not match the document filed. Docket Nos. 51, 59.1 The most recent
21 of the notices was issued today. Nonetheless, Mr. Hangemeyer has yet again refiled a joint motion
22 to extend as a “discovery plan.” Docket No. 60. Because this latest filing violates the local rules,
23 it is hereby STRICKEN. Mr. Hangemeyer is INSTRUCTED to familiarize himself with the
24 local rules. The Court also reminds Mr. Hangemeyer that there is a CM/ECF helpdesk available
25 at (702) 464-5555 if further guidance is required.
26
27         1
             These filings were also not properly linked as required by Local Rule IC 2-2(d). See
   Docket Nos. 51, 59; see also Docket No. 52 (docket text modified by the Clerk’s Office because
28 refiled papers were again not properly linked as required by Local Rule IC 2-2(d)).

                                                    1
 1   Any renewed papers must be filed in accordance with the local rules.
 2   IT IS SO ORDERED.
 3   Dated: April 9, 2019
 4                                                   ______________________________
                                                     Nancy J. Koppe
 5                                                   United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
